Ex. 10.1

VOTING AGREEMENT

This VOTING AGREEMENT, dated as of October 21, 2007 (the “Agreement”), is by and
among ADC Telecommunications, Inc., a Minnesota corporation (“Parent”), and each
Stockholder of LGC Wireless, Inc., a Delaware corporation (the “Company”), whose
signature is set forth on the signature pages to this Agreement (each a
“Stockholder” and, collectively, the “Stockholders”). Capitalized terms which
are used but not defined herein shall have the meanings ascribed to them in the
Merger Agreement (as defined below).

WITNESSETH:

WHEREAS, concurrently with the delivery of this Agreement, Parent and the
Company are entering into an Agreement and Plan of Merger (the “Merger
Agreement”), which provides for Hazeltine Merger Sub, Inc., a Delaware
corporation and a wholly owned subsidiary of Parent (“Merger Sub”), to be merged
with and into the Company in accordance with the Delaware General Corporation
Law and the terms of the Merger Agreement, as a result of which the Company will
be the surviving corporation and will be a wholly owned subsidiary of Parent
(the “Merger”);

WHEREAS, the execution of this Agreement by the Stockholders is a condition to
Parent’s willingness to enter into the Merger Agreement on the terms contained
therein;

WHEREAS, the Stockholders own in the aggregate over 50% of the Company Capital
Stock issued and outstanding on a fully-diluted, as converted basis; and

WHEREAS, the Stockholders desire that the Company and Parent consummate the
Merger contemplated by the Merger Agreement and are willing to enter into this
Agreement to induce Parent to enter into the Merger Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements set forth herein, the parties hereto, intending to be legally bound,
agree as follows:

1. Agreement to Vote, Not to Tender. At such time as the Company convenes a
meeting of, solicits written consents from or otherwise seeks a vote of, the
Company’s stockholders for the purpose of considering and approving the Merger
and the other transactions contemplated by the Merger Agreement, each of the
Stockholders hereby agrees to vote all shares of Company Capital Stock owned or
hereafter acquired by such Stockholder as of the time of such meeting or written
consent (whether held directly or beneficially) in favor of the Merger and the
other transactions contemplated by the Merger Agreement and all other actions
necessary or desirable for the consummation of the Merger. In addition, during
the term hereof, each of the Stockholders further agrees to vote all such shares
against any other transaction presented to the stockholders of the Company that
could have the effect of impeding the ability of Parent and the Company to
consummate the Merger. Furthermore, during the term hereof, each Stockholder
agrees not to tender, sell or otherwise transfer such Stockholder’s shares of
Company Capital Stock or warrants, options or other rights to acquire Company
Capital Stock to any third party.

2. IRREVOCABLE PROXY. EACH STOCKHOLDER HEREBY GRANTS TO AND APPOINTS MERGER SUB
AND THE PRESIDENT OF MERGER SUB AND THE SECRETARY OF MERGER SUB, IN THEIR
RESPECTIVE CAPACITIES AS OFFICERS OF MERGER SUB, AND ANY INDIVIDUAL WHO SHALL
HEREAFTER SUCCEED TO ANY SUCH OFFICE OF MERGER SUB, AND ANY OTHER DESIGNEE OF
MERGER SUB, EACH OF THEM INDIVIDUALLY, THE STOCKHOLDER’S PROXY AND
ATTORNEY-IN-FACT (WITH FULL POWER OF SUBSTITUTION) TO VOTE OR ACT BY WRITTEN
CONSENT WITH RESPECT TO THE STOCKHOLDER’S SHARES OF COMPANY CAPITAL STOCK IN
ACCORDANCE WITH SECTION 1 HEREOF. THIS PROXY IS COUPLED WITH AN INTEREST AND
SHALL BE IRREVOCABLE UNTIL THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 8
HEREOF. THE STOCKHOLDER HEREBY REVOKES ANY PROXY PREVIOUSLY GRANTED BY IT WITH
RESPECT TO THE STOCKHOLDER’S SHARES OF COMPANY CAPITAL STOCK. NOTWITHSTANDING
ANY OTHER PROVISIONS OF THIS AGREEMENT, THE IRREVOCABLE PROXY GRANTED HEREUNDER
SHALL AUTOMATICALLY TERMINATE UPON THE TERMINATION OF THIS AGREEMENT.

3. Limitation. Each Stockholder shall retain at all times the right to vote such
Stockholder’s shares of Company Capital Stock in that stockholder’s sole
discretion on all matters, other than those set forth in Section 1, that are at
any time or from time to time presented for consideration by the Company’s
Stockholders generally and the proxy granted pursuant to Section 2 hereof shall
be inapplicable in such circumstances.

4. No Negotiations. Subject to Section 6.5 of the Merger Agreement, from and
after the date of the Merger Agreement until the earlier to occur of the Closing
Date or termination of the Merger Agreement pursuant to its terms, the
undersigned Stockholder shall not directly (i) solicit, initiate or knowingly
encourage the submission of any Takeover Proposal from any Person (including any
of its or their officers or employees, representatives, agents, or affiliates),
other than the Parent or its affiliates or representatives, (ii) participate in
any discussions or negotiations regarding, or furnish to any other Person (other
than the Parent or its affiliates or representatives) any information with
respect to, or otherwise cooperate in any way with, or assist or participate in,
facilitate or knowingly encourage any effort or attempt by any other Person to
do or seek any of the foregoing or (iii) approve, endorse or recommend any
Takeover Transaction (except to the extent specifically permitted pursuant to
Section 6.5 of the Merger Agreement), or (iv) enter into any letter of intent or
similar document or any contract, agreement or commitment contemplating or
otherwise relating to any possible or proposed Takeover Proposal. In addition,
from and after the date of this Agreement until the earlier to occur of the
Effective Time or termination of the Merger Agreement pursuant to its terms,
each Stockholder shall not, directly or indirectly, make or authorize any public
statement, recommendation or solicitation in support of any proposal made by any
person, entity or group (other than Parent) relating to any of the foregoing.

5. Representations, Warranties and Covenants of the Stockholders. The
Stockholders severally, but not jointly, hereby represent and warrant to Parent
that:

(a) Each Stockholder has the requisite legal capacity and authority to execute
and deliver this Agreement, to perform the obligations of the Stockholder under
this Agreement and to consummate the transactions contemplated by this
Agreement. If the Stockholder is not an individual, it has taken all required
actions to authorize the execution, delivery and performance of this Agreement.
This Agreement has been duly executed and delivered by such Stockholder and
constitutes a valid and legally binding obligation of such Stockholder
enforceable in accordance with its terms, except to the extent that
enforceability thereof may be limited by bankruptcy and other similar laws and
general principles of equity or public policy;

(b) Each Stockholder’s execution, delivery and performance of this Agreement
will not result in the creation of any Lien upon any of the shares of Company
Capital Stock held by such Stockholder under any of the terms, conditions or
provisions of any contract to which such Stockholder is a party;

(c) No filing or registration with or notification to and no permit,
authorization, consent or approval of, any court, commission, governmental body,
regulatory authority, agency or tribunal wherever located is required to be
obtained, made or given by any Stockholder in connection with the execution,
delivery and performance by any Stockholder of this Agreement; and

(d) Schedule 1 to this Agreement correctly sets forth the number of shares of
Company Capital Stock, options, warrants and any other rights to acquire Company
Capital Stock held or owned by each Stockholder as of the date of this
Agreement. Each Stockholder has, and will have as of the Effective Time, good
title to all of the shares of Company Capital Stock set forth below his, her or
its name on the signature page hereto which, as of the Effective Time, will be
free and clear of all liens, security interests and encumbrances or any
restrictions on transfer. Each Stockholder understands and agrees that any
shares of Company Capital Stock it acquires after the date hereof and before the
Effective Time (by exercise of any options, warrants and any other rights to
acquire Company Capital Stock) will be subject to the requirements in Section 1
herein.

6. Capacity. The parties hereby agree that the Stockholders are executing this
Agreement solely in their capacity as Stockholders of the Company. Nothing
contained in this Agreement shall limit or otherwise affect the conduct or
exercise of any Stockholder’s fiduciary duties as an officer or director of the
Company.

7. Further Assurances. Each Stockholder will, upon the request of Parent,
execute and deliver such documents and take such action reasonably requested by
Parent to effectuate the purposes of this Agreement and to consummate the
transactions contemplated by the Merger Agreement.

8. Termination. This Agreement shall terminate upon the earlier of (a) the
Effective Time or (b) the termination of the Merger Agreement in accordance with
its terms. In the event this Agreement is terminated in accordance with the
preceding sentence, this Agreement (and the proxy granted hereby) shall
immediately become void, there shall be no liability under this Agreement on the
part of Parent, its officers or directors or the Stockholders, and all rights
and obligations of the parties to this Agreement shall cease.

9. Expenses. Each party hereto shall pay its own expenses incurred in connection
with this Agreement, except as otherwise specified in the Merger Agreement.

10. Specific Performance. The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement, without the necessity of
proving damages or posting any bond, and to enforce specifically the terms and
provisions hereof in any court of the United States or any state thereof having
jurisdiction, this being in addition to any other remedy to which they are
entitled at law or in equity.

11. Notice. Unless otherwise provided in this Agreement, all notices and other
communications under this Agreement shall be in writing and may be given by any
of the following methods: (a) personal delivery (with written confirmation of
receipt); (b) registered or certified mail, postage prepaid (receipt requested);
(c) overnight delivery service (receipt requested); or (d) by facsimile,
telecopy or other electronic transmission device (with receipt acknowledgement,
provided that such acknowledgement does not include an acknowledgement generated
automatically by a facsimile, telecopy or other electronic transmission device).
Such notices and communications shall be sent to the appropriate party at its
address given below or at such other address for such party as shall be
specified by notice given under this Agreement (and shall be deemed given upon
receipt by such party or upon actual delivery to the appropriate address):

(a) if to a Stockholder:

To the addresses set forth on Schedule 1 hereto

with a copy to:

Scott D. Elliott, Esq.
Ropes & Gray LLP
One Embarcadero Center
Suite 2200
San Francisco, CA 94111
Fax: (415) 315-4834

(b) if to Parent:

ADC Telecommunications, Inc.
P.O. Box 1101
Minneapolis, MN 55440-1101
Attention: Office of the General Counsel
Fax: (952) 917-0893

with a copy to:

Dorsey & Whitney LLP
50 South Sixth Street
Minneapolis, Minnesota 55402
Attention: Robert A. Rosenbaum
Fax: (612) 340-7800

12. Parties in Interest. This Agreement shall inure to the benefit of and be
binding upon the parties named herein and their respective successors and
assigns. Nothing in this Agreement, expressed or implied, is intended to confer
upon any person other than the Stockholders, Parent or Merger Sub, or their
permitted successors or assigns, any rights or remedies under or by reason of
this Agreement.

13. Entire Agreement; Amendments. This Agreement, together with the Merger
Agreement and the other documents referred to therein, constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements and understandings, both
written or oral, between the parties with respect to the subject matter hereof.
This Agreement may not be changed, amended or modified orally, but only by an
agreement in writing signed by the party against whom any waiver, change,
amendment, modification or discharge may be sought.

14. Assignment. No party to this Agreement may assign any of its rights or
delegate any of its obligations under this Agreement (whether by operation of
law or otherwise) without the prior written consent of the other parties hereto.

15. Interpretation. The language used in this Agreement shall be deemed to be
the language chosen by the parties to express their mutual intent, and no rule
of strict construction shall be applied against any party. The headings of
articles and sections herein are for convenience of reference, do not constitute
a part of this Agreement, and shall not be deemed to limit or affect any of the
provisions hereof.

16. Counterparts. This Agreement may be executed via facsimile in two or more
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together shall constitute one and the same document.

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to the
principles of conflicts of laws thereof.

18. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that transactions contemplated
hereby are fulfilled to the extent possible.

19. Stockholders’ Representative. Each of the undersigned Stockholders
acknowledges the appointment of Robert R. Ackerman, Jr. as the Stockholders’
Representative in accordance with the Merger and the Merger Agreement.

[Remainder of page left blank; signature page follows]

1

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the day and year first written above.

ADC TELECOMMUNICATIONS, INC.

By: /s/ Robert E. Switz
Print Name: Robert E. Switz
Title: President & CEO


Address: 13625 Technology Drive

Eden Prairie, MN 55344

2

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the day and year first written above.

ASSOCIATED VENTURE INVESTORS III, L.P.

     
By:
  AVI Management Partners, III, L.P.,
Its General Partner
By:
  /s/ Brian Grossi
 
   



    Print Name: Brian Grossi
Title: General Partner

Address: c/o Shirley Wong
130 Lytton Ave, Suite 210, Palo Alto, CA 94302
cc: 27345 Deer Springs Way, Los Altos Hills, CA 94022

3

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the day and year first written above.

AVI CAPITAL, L.P.

     
By:
  AVI Capital Management, L.P.,
Its General Partner
By:
  /s/ Brian Grossi
 
   



    Print Name: Brian Grossi
Title: General Partner

Address: c/o Shirley Wong
130 Lytton Ave, Suite 210, Palo Alto, CA 94302
cc: 27345 Deer Springs Way, Los Altos Hills, CA 94022

4

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the day and year first written above.

AVI SILICON VALLEY PARTNERS, L.P.

     
By:
  AVI Management Partners, L.P.,
Its General Partner
By:
  /s/ Brian Grossi
 
   



    Print Name: Brian Grossi
Title: General Partner

Address: c/o Shirley Wong
130 Lytton Ave, Suite 210, Palo Alto, CA 94302
cc: 27345 Deer Springs Way, Los Altos Hills, CA 94022

5

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the day and year first written above.

MAYFIELD ASSOCIATES FUND III
a California Limited Partnership

By: Mayfield VIII Management, LLC
a Delaware Limited Liability Company,
Its General Partner

By: /s/ Yogan K. Dalal
Title: Managing Member


Address: 2800 Sand Hill Road, Menlo Park, CA 94025

6

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the day and year first written above.

MAYFIELD VIII
a California Limited Partnership

By: Mayfield VIII Management, LLC
A Delaware Limited Liability Company,
Its General Partner

By: /s/ Yogan K. Dalal
Title: Managing Member


Address: 2800 Sand Hill Road, Menlo Park, CA 94025

7

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the day and year first written above.

WIRELESS TRUST

By: /s/ James T. Beck



    Its: Administrative Trustee

Name: James T. Beck
Title: Administrative Trustee
Address: 2800 Sand Hill Road, Menlo Park, CA 94025

8

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the day and year first written above.

WIRELESS TRUST II

By: /s/ James T. Beck



    Its: Administrative Trustee

Name: James T. Beck
Title: Administrative Trustee
Address: 2800 Sand Hill Road, Menlo Park, CA 94025

9

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the day and year first written above.

WIRELESS TRUST III

By: /s/ James T. Beck



    Its: Administrative Trustee

Name: James T. Beck
Title: Administrative Trustee
Address: 2800 Sand Hill Road, Menlo Park, CA 94025

10

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the day and year first written above.

OMERS ADMINISTRATION CORPORATION


(formerly, Ontario Municipal Employees Retirement System)

By: /s/ John W. Macdonald
Print Name: John W. Macdonald
Title: Executive Vice President, Chief Operating Officer


By: /s/ Patrick G. Crowley
Print Name: Patrick G. Crowley
Title: Chief Financial Officer


Address: One University Ave, Suite 1200
Toronto, ON M5J2P1, Canada

With a copy to:
c/o OMERS Capital Partners Inc.


Royal Bank Plaza, 200 Bay Street, Toronto, Ontario, CANADA M5J2J2, Att: Chantal
Thibault
Fax: 416-864-3255

11

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the day and year first written above.

CRYSTAL INTERNET VENTURE FUND II (BVI), L.P.
By: Crystal Venture II, Ltd.

By: /s/ Daniel Kellogg
Print Name: Daniel Kellogg
Title: V.P.


Address: 1120 Chester Ave; #418, Cleveland, OH 44114

12

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the day and year first written above.

CRYSTAL INTERNET VENTURE FUND II (BVI)
CRYSTAL VISION, L.P.


By: Crystal Venture II, Ltd.

By: /s/ Daniel Kellogg
Print Name: Daniel Kellogg
Title: V.P.


Address: 1120 Chester Ave; #418, Cleveland, OH 44114

13

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the day and year first written above.

MEDIA TECHNOLOGY EQUITY PARTNERS, L.P.

By: /s/ Robert R. Ackerman, Jr.
Print Name: Robert R. Ackerman, Jr.
Title: MANAGING MEMBER OF THE GENERAL PARTNER


Address: 130 Lytton Avenue; Suite 210
Palo Alto, California 94301

14

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the day and year first written above.

MEDIA TECHNOLOGY ENTREPRENEURS FUND II, L.P.

By: /s/ Robert R. Ackerman, Jr.
Print Name: Robert R. Ackerman, Jr.
Title: Managing member of the general partner


Address: 130 Lytton Avenue; Suite 210
Palo Alto, California 94301

15

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the day and year first written above.

FORTUNETECH SEED FUND LTd.

By: /s/ Philip Wang
Print Name: Philip Wang
Title: President


Address: 1731 Technology Drive, Suite 760, San Jose, CA 95110
535 Middlefield Rd., Suite 280, Menlo Park, CA 94025

16

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the day and year first written above.

FORTUNE TECHNOLOGY FUND I LTD.

By: /s/ Chew Lo-Hou
Print Name: Chew Lo-Hou
Title: Chairman


Address: #05-04 Goldbell Towers, 47 Scotts Road, Singapore 228233

17

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the day and year first written above.

FORTUNE TECHNOLOGY FUND II LTD.

By: /s/ Chew Low-Hou
Print Name: Chew Low-Hou
Title: Chairman


Address: #05-04 Goldbell Towers, 47 Scotts Road, Singapore 228233

18

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the day and year first written above.

RANDOLPH ASSOCIATES

By: /s/ Mathew E. Steinmetz
Print Name: Mathew E. Steinmetz
Title: PARTER
Address: 200 E. RANDOLPH DRIVE, CHICAGO, IL 60601

19

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the day and year first written above.

WAVELAND TECHNOLOGY PARTNERS, L.P.

By: /s/ Ryan W. Siemens
Print Name: Ryan W. Siemens
Title: MANAGER, WAVELAND VENTURE PARTNERS, LLC HS GP


Address: 19800 MACARTHUR BLVD, STE 650, IRVINE CA 92612

20

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the day and year first written above.

IADF CAPITAL PARTNERS LTD.

By: /s/ Jon Goldberg
Print Name: Jon Goldberg
Title: PARTNER


Address: 1436 N. ASTER, CHICAGO, IL 60610

21

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the day and year first written above.

FOR AND ON BEHALF OF
UOB HERMES ASIA TECHNOLOGY FUND

By: /s/ Kian Wee Seah
Name: Kian-Wee Seah
Title: Deputy Managing Director of


UOB Venture Management PTE Ltd
Address: 80 Raffles Place, #30-20, UOB Plaza 2, Singapore 048624, Singapore

22

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the day and year first written above.

REMBRANDT VENTURE PARTNERS II, L.P.

By: /s/ Richard Ling
Name: Richard Ling
Title: Managing Member


Address: 2200 Sand Hill Road, Menlo Park, California 94025

23

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the day and year first written above.

ALVARION INC.

By: /s/ Greg Daily
Print Name: Greg Daily
Title: President


Address: 2495 Leghorn Street, Mountain View, CA 94043

REVIEWED/APPROVED:

/s/ Lior Barak



    Lior Barak, VP Finance

24





IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the day and year first written above.

     
By:
  /s/ Ian Sugarbroad
 
   
 
  IAN SUGARBROAD



    Address: 2540 Junction Ave, San Jose, CA 95134

25





IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the day and year first written above.

By: /s/ Mike Frausing



    Mike Frausing

Address: 2540 JUNCTION AVE, SAN JOSE CA 95134

26

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the day and year first written above.

By: /s/ John O’Connell



    John O’connell

Address: 26912 Eleua Rd., Los Altos Hills, Ca 94022

27

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the day and year first written above.

BY: /S/ John Niedermaier
JOHN NIEDERMAIER
Address: 2540 JUNCTION AVE, SAN JOSE, CA 95134

28